Title: From Thomas Jefferson to George Washington and the Virginia Delegates in Congress, 10 May 1781
From: Jefferson, Thomas
To: Washington, George,Virginia Delegates



Sir
In Council May 10th. 1781.

The papers of the Executive having been almost wholly lost in the visit which was made by General Arnold to this place, we are  endeavouring to procure Copies of as many of them as we can. As the Correspondence with your Excellency is among the most important I am to solicit the Favor of you to permit the Bearer hereof Mr. Granville Smith to take Copies of any Letters with which you have been pleased to honour the Executive or have received from them previous to the Commencement of the present year. Besides the General Importance of preserving the Memorial of Public Events it is natural for those who have had a share in the Administration to wish that under every possible Circumstance the records of their proceedings may guard them against Misrepresentation or Mistake. Mr. Smith has been particularly chosen to execute this Office because of his approved Discretion, and we think ourselves safe in assuring you that he may confidentially be relied on. I have &c.,

Tho Jefferson

